          Case 1:17-cv-10029-LGS Document 272 Filed 10/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 TIBOR KISS,                                                  :
                                              Plaintiff,      :    17 Civ. 10029 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 CLINTON GREEN NORTH, LLC et al.,                             :
                                              Defendants. :
 ------------------------------------------------------------ X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Order, dated August 14, 2020 (Dkt. 200), directed submission of the

parties’ proposed joint requests to charge, and voir dire and verdict form in accordance with the

Individual Rules by October 27, 2020.

        WHEREAS, Defendants Clinton Green North, LLC, Dermot Clinton Green, LLC and

AvaonBay Communities, Inc. submitted a proposed jury charge and voir dire questions on

October 27, 2020. Defendant Judy Painting Corporation submitted proposed voir dire questions

on October 28, 2020. Plaintiff has not submitted any pre-trial materials beyond his motions in

limine and his oppositions to Defendants’ motions in limine. No party has submitted a proposed

verdict form.

        WHEREAS, Individual Rule IV.B.5 states: “In all jury cases, the parties shall file joint

proposed case specific requests to charge (in plain English), a joint verdict sheet and joint case

specific proposed voir dire questions. . . . To the extent the parties cannot agree, each party shall

clearly state its proposed instruction or question, the grounds on which the Court shall use that

charge or question and citations to case law sufficient to enable the Court to render a decision.”

(Emphasis omitted and added). Accordingly, it is hereby

        ORDERED that the parties shall meet and confer and shall, by November 5, 2020,
         Case 1:17-cv-10029-LGS Document 272 Filed 10/30/20 Page 2 of 2




jointly file their proposed requests to charge, voir dire and verdict form in accordance with the

Individual Rules, and shall submit courtesy copies of those materials in Word format to

Schofield_NYSDChambers@nysd.uscourts.gov. It is further

       ORDERED that by November 6, 2020, the parties shall file the joint final pretrial order

in accordance with Individual Rule IV.B.2.


Dated: October 30, 2020
       New York, New York
